DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 5/9/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant’s election without traverse of Group I, claims 1 – 9, in the reply filed on 5/12/21 is acknowledged. 	In response to applicant’s request for reconsideration of the restriction requirement because there is no serious burden that would require an examination of  all of the claims, the Examiner does not find this persuasive since Group II is directed to a system for obtaining bone-fracture information comprises a testing stage, a three-point bending mechanism, a compression mechanism, a load cell, a micro-CT scanner, a computing device and a processor and Group III is directed to a testing stage for simultaneously applying equal compression and bending forces on a sample comprising a compressor, a three-point bender, and a translation mechanism, thus the requirement is still deemed proper.3. 	Claims 10 – 20 are withdrawn from further consideration pursuant to 37 CFR without traverse in the reply filed on 5/12/21. 	
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al. (2015/0012003, hereinafter Ryan – See IDS dated 5/9/19).
 	Regarding claim 1, Ryan discloses and apparatus comprising two bending pins (jaws) 72 (See Fig. 4) that are parallel, spaced a distance apart and pointed in a first direction, a loading pin 74 interdigitated between the two bending pins and pointed in a second direction that is opposite to the first direction, wherein the loading pin is movable in the second direction; a platen 120 arranged parallel to the second direction 
 	Regarding claim 2, the displacement of the platen and loading pin are equal (See Fig. 2, See Pg. 3, Para. 0034 and Pg. 4, Para. 0049).  	Regarding claim 3, the force exerted by the platen is equal to the force exerted by the loading pin (See Fig. 2, See Pg. 3, Para. 0034 and Pg. 4, Para. 0049).  	Regarding claim 4, a bone sample 54 (See Fig. 2) is positioined between the loading pin and the two bending pins that is bent by the loading pin and the two bending pins as the platen is moved in the third direction (See Pg. 3, Para. 0039).                                      Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Lechner et al. (8,939,995, hereinafter Lechner). 	Regarding claim 6, Ryan discloses and apparatus comprising two bending pins (jaws) 72 (See Fig. 4) that are parallel, spaced a distance apart and pointed in a first direction, a loading pin 74 interdigitated between the two bending pins and pointed in a second direction that is opposite to the first direction, wherein the loading pin is movable in the second direction; a platen 120 arranged parallel to the second direction and positioned below the bending pins and the loading pin, wherein the platen is movable in a third direction towards the loading pin and orthogonal to the second direction; and a translation mechanism 128 connected between the movable loading pin and the platen so that a displacement of the platen in the third direction creates a corresponding displacement of the loading pin in the second direction (See Pg. 4, Paras. 0048 – 0050).  
 	Ryan fails to disclose that the two bending pins, the loading pin, and the translation mechanism are polvether ether ketone (PEEK) plastic.   	However, Lechner discloses an apparatus comprising a clamp 30 having arms 32 that include a pair of jaws or pins (See Fig. 5), a loading pin 41 located between the jaws and a translation mechanism 43 which are made of PEEK (See Fig. 4, Col. 9, lines 13 – 30).                                              Allowable Subject Matter
10. 	Claims 5 and 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the two bending pins, the loading pin, and the force-translation mechanism are structurally stronger than the bone and are X-ray lucent” (referring to claim 5), “the loading pin comprises a cap connected to the translation mechanism and comprising an opening to a hollow area; and a post the fits into the hollow area of the cap, wherein the opening of the cap and the post are sized so that the cap slides freely along the length of the post” (referring to claim 7), “the translation mechanism comprises a foot that rests on the platen; and a translation linkage connected to the foot and the cap at movable joints” (referring to claim 8), “three-point bending apparatus according to claim 8, wherein the angle between the foot and the translation linkage is greater than 1 degree and less than 90 degrees” (referring to claim ) in combination with the other limitations presented in claim 1.Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Bauerkemper (Re. 30,848) discloses a hand tool for joining objects. 	Fujita et al. (8,814,552) disclose a die clamping device for injection molding machine. 	Theener (5,353,622) discloses an articulated three point pipe bending apparatus.12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/1/2021